Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-7,11,15-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 12, 18 and 20 of U.S. Patent No. 9779296. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious in view of the allowed claims 1-2, 7-8, 12, 18 and 20 of US9779296.

Appl # 16997800					US9779296
1. A computer program product for detecting a document depicted in a digital image, comprising a computer readable medium having stored thereon computer readable program instructions configured 

3. The computer program product as recited in claim 2, wherein the plurality of identifying features correspond to boilerplate content of the check.  

5. The computer program product as recited in claim 1, wherein at least one 

6. The computer program product as recited in claim 1, wherein detecting the plurality of identifying features comprises analyzing a plurality of feature vectors, each feature vector corresponding to a pixel in the digital image.  

7. The computer program product as recited in claim 1, wherein the plurality of identifying features are characterized by exhibiting a sharp transition in intensity.  

11. A computer-implemented method for detecting a document depicted in a digital image, comprising: detecting a plurality of identifying features of the document, wherein the plurality of identifying features are located internally with respect to the document; projecting a location of one or more edges of the 
 
15. The method as recited in claim 11, wherein at least one edge of the document is not depicted in the digital image.  

16. The method as recited in claim 11, wherein detecting the plurality of identifying features comprises analyzing a plurality of feature vectors, each feature vector corresponding to a pixel in the digital image.  

17. The method as recited in claim 11, wherein the plurality of identifying features are characterized by exhibiting a sharp transition in intensity.  


    2. The computer-implemented method as recited in claim 1, wherein detecting the plurality of identifying features comprises analyzing a plurality of feature vectors each corresponding to pixels within a patch of the digital image to determine whether the patch includes a sharp transition in intensity. 
7. The computer-implemented method as recited in claim 1, wherein the plurality of 
    8. The computer-implemented method as recited in claim 1, comprising identifying a plurality of distinctive pixels within the plurality of identifying features of the object, wherein the distinctive pixels are located at positions within the digital image characterized by a sharp transition in intensity. 
12. The computer-implemented method as recited in claim 1, wherein at least a portion of one or more edges of the object for which the location is projected is missing in the digital image.

18. A computer program product for detecting an object depicted in a digital image, comprising a non-transitory computer readable medium having stored thereon computer readable program instructions configured to cause a 




Claims 2-4 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18 and 20 of U.S. Patent No. 9779296 and in further view of Cervin et al. US9152860 hereafter Cervin.


2. The computer program product as recited in claim 1, wherein the document is selected from a group consisting of: a form, a passport, a driver license, a credit card, a business card, a receipt, and a check.  

3. The computer program product as recited in claim 2, wherein the plurality of identifying features correspond to boilerplate content of the check.  

4. The computer program product as recited in claim 2, wherein the plurality of identifying features are selected from the group consisting of: a "MEMO" region of the check, a payee designator, a bank name, a bank address, a payor name, a payor address, one or more MICR characters, an endorsement line, a dollar sign, a padlock icon, a "PAY TO THE 
12. The method as recited in claim 11, wherein the document is selected from a group consisting of: a form, a passport, a driver license, a credit card, a business card, a receipt, and a check.  
13. The method as recited in claim 12, wherein the plurality of identifying features correspond to boilerplate content of the check.  
14. The method as recited in claim 12, wherein the plurality of identifying features are selected from the group consisting of: a "MEMO" region of the check, a payee designator, a bank name, a bank address, a payor name, a payor address, one or more MICR characters, an endorsement line, a dollar sign, a padlock icon, a "PAY TO THE ORDER OF" region of the check, and a payment amount region of the check.  


       Cervin disclosers in claim 21 the card object is at least one of a credit card, a debit card, a gift card, a pre-paid debit card, a loyalty card, a membership card, a driver's license, an insurance card, a vehicle license plate, a medical card, a prescription card, a club card, an affinity card, a bank check, a business card, and a logo meeting the above limitations of claim 2. Before the effective filing date of the invention was made, 9779296 and Cervin are combinable because they are 

3. Regarding claim 3 see the explanation of claim 2. Due to the recital of “selected from the group”, the limitations of claim 3 are not required to be met.

4. Regarding claim 4, 9779296 and Cervin discloses the computer program product as recited in claim 2. 9779296 discloses wherein the plurality of identifying features and Cervin discloses are selected from the group consisting of: a "MEMO" region of the check, a payee a payor name (i.e the card in fig 1 shows the Payor Name Robert S Smith), a payor address, one or more MICR characters, an endorsement line, a dollar sign, a padlock icon, a "PAY TO THE ORDER OF" region of the check, and a payment amount region of the check. 
 
Regarding claims 12-14 see the above explanation of claims 2-4.





Claims 1,5, 8-11 and 18-20  rejected on the ground of nonstatutory double patenting as being unpatentable over clams 1, 11-12 of U.S. Patent No.10783613 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader and obvious in scope than the allowed claims 1 and 11-12 of US10783613.

1. A computer program product for detecting a document depicted in a digital 

5. The computer program product as recited in claim 1, wherein at least one edge of the document is not depicted in the digital image.  


 
9. The computer program product as recited in claim 8, wherein the projected location of the one or more edges of the document is based at least in part on the estimated homography transform H. 
 
10. The computer program product as recited in claim 8, wherein detecting the document comprises: determining one or more outlier key points from among a set of key points, each key point corresponding to one of the plurality of identifying features of the document; identifying, from among each set of corresponding key points, the set of corresponding key points having a lowest number of outlier key points; defining a set of inlier key points from among the set 

11. A computer-implemented method for detecting a document depicted in a digital image, comprising: detecting a plurality of identifying features of the document, wherein the plurality of identifying features are located internally with respect to the document; projecting a location of one or more edges of the document based at least in part on the plurality of identifying features; and outputting the projected location of the one or more edges of the document to a display of a computer, and/or a memory.

18. The method as recited in claim 11, wherein detecting the document comprises estimating a homography transform H.  

19. The method as recited in claim 18, wherein the projected location of the one or more edges of the document is based at least in part on the estimated homography transform H.  

20. The method as recited in claim 18, wherein detecting the document comprises: determining one or more outlier key points from among a set of key points, each key point corresponding to one of the plurality of identifying features of the document; identifying, from among each set of corresponding key points, the set of corresponding key points having a lowest number of outlier key points; defining a set of inlier key points from 


    11. The computer program product as recited in claim 1, wherein at least one edge of the object is either obscured or missing from the digital image. 
12. The computer program product as recited in claim 1, comprising cropping the reconstructed digital image of the object based at least in part on a projected location of one or more edges of the object within the reconstructed digital image.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C 101. The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the scope of “a computer program product --- comprising a computer readable storage medium” as claimed in claim 1 encompasses a signal and signals are non-statutory. Para 0053 discloses a computer program product ----- comprising a computer readable storage medium or signal medium i.e. as a signal. Applicant is advised to amend the claim as “A computer program product for detecting a document depicted in a digital image comprising a non-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al. (US20130155474) hereafter Roach (Single reference 103 as the pluralities of identifying features would be obvious to one of ordinary skill in the art from the teachings of figs 8-9 and the disclosure in paras 0210-0211).

1. Regarding claim 1, Roach discloses a computer program product (figs 3, 8-9 and 50, para 0477 shows the computer program product comprising a computer readable storage medium for detecting a document) for detecting a document depicted in a digital image, comprising a computer readable medium having stored thereon computer readable program instructions configured to cause a hardware processor, upon execution thereof (fig 50, para 0477 shows and discloses a processor 4410 executing the program instruction), to: 
detect, using the hardware processor, a plurality of identifying features of the document, wherein the plurality of identifying features are located internally with respect to the document (paras 0210-0211 and fig 9 shows and discloses code line 905 can be detected which is located internally inside the remittance coupon (document) (i.e an identifying feature is detected) and decoded by the computer system to extract the information therein, examiner notes that from the above teachings of detecting a single identifying feature, detecting a plurality of identifying features located internally inside the document such as 910, 915, 920 and 925 would be obvious and within one of ordinary skill in the art, examiner also notes that as claimed the specifics of the features are also not required by the current claim); 
project, using the hardware processor, a location of one or more edges of the document based at least in part on the plurality of identifying features (fig 9 and para 0211 shows and discloses a geometrically corrected image 900 (i.e projected location of edges or sides) which has one or more edges (sides of the document or remittance coupon document) as seen in fig 8 image 800 corrected in fig 9 image 900 and image 900 has the plurality of the identifying features (i.e based on the plurality of identifying features) meeting the above claim limitations); and 
output, at least in part based on the projected location of the one or more edges of the document to a display of a computer, and/or a memory (fig 9 shows the output image 900 (i.e the corrected image 900 based on the projected one or more edges/sides of the document image meeting the limitations of output, fig 3 shows the mobile computing device with the display (output) of the document image para 0212 discloses the corrected image, the data extracted from the corrected image (output) as seen in fig 9 is sent to the remote server (i.e obviously a computer with a memory and display) meeting the above claim limitations). Before the effective filing date of the invention was made, different figs 3,8-9, 50 and detecting the pluralities of identifying features would be obvious and within one of ordinary skill in the art. The suggestion/motivation would be an increased accuracy of data recognition of the document image at para 0074.    

2. Regarding claim 2, Roach discloses the computer program product as recited in claim 1, wherein the document is selected from a group consisting of: a form (paras 0210-0211 and figs 8-9 shows document as a business remittance form meeting the claim limitations. Examiner notes that only one is required to be met and the specifics of form are not required by the current claim), a passport, a driver license, a credit card, a business card, a receipt, and a check.

3. Regarding claim 3, see the explanation of claim 2. Due to the language of claim 2, the limitations as claimed in claim 3 are not required to be met i.e, wherein the plurality of identifying features correspond to boilerplate content of the check are not required to be met.

4. Regarding claim 4, Roach discloses the computer program product as recited in claim 2, wherein the plurality of identifying features are selected from the group consisting of: a "MEMO" region of the check, a payee designator, a bank name, a bank address, a payor name, a payor address, one or more MICR characters, an endorsement line, a dollar sign (figs 9, 15 shows the form with identified amount field 915 with a $ sign meeting the claim limitations, also see para 0211, examiner notes that as claimed only one is required to be met), a padlock icon, a "PAY TO THE ORDER OF" region of the check, and a payment amount region of the check.  

5. Regarding claim 5, Roach discloses the computer program product as recited in claim 1, wherein at least one edge of the document is not depicted in the digital image (para 0144 discloses the issues of extracting missing edges (i.e not depicted) corresponding to the document which can complicate the subsequent tasks of document processing. Para 0144 also discloses one example is a user holding a document with a finger or thumb covering a portion of one edge (i.e edge not depicted) where the information fields are not covered  meeting the limitations of wherein at least one edge of the document is not depicted in the digital image).  

6. Regarding claim 7, Roach discloses the computer program product as recited in claim 1, wherein the plurality of identifying features are characterized by exhibiting a sharp transition in intensity (figs 8-9 and 15 shows the identifying features exhibiting sharp transition in intensity (i.e for example feature 915 exhibiting bold black color (i.e intensity 0) meeting the claim limitations).  

7. Claim 11 is a corresponding method claim of claim 1. See the corresponding explanation of claim 1.

8. Claim 12 is a corresponding method claim of claim 2. See the corresponding explanation of claim 2.

9. Claim 13 is a corresponding method claim of claim 3. See the corresponding explanation of claim 3.

10. Claim 14 is a corresponding method claim of claim 4. See the corresponding explanation of claim 4.

11. Claim 15 is a corresponding method claim of claim 5. See the corresponding explanation of claim 5.

12. Claim 17 is a corresponding method claim of claim 7. See the corresponding explanation of claim 7.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Moteki et al. (US20140086488) hereafter Moteki.

13. Regarding claim 6, Roach discloses the computer program product as recited in claim 1. Roach shows and discloses identification of the features as seen in claim 1. Roach however is silent and do not recite in exact claim language wherein detecting the plurality of identifying features comprises analyzing a plurality of feature vectors, each feature vector corresponding to a pixel in the digital image.  
	Moteki shows and discloses in figs 12-12b and para 0079 discloses the pixel connected area of the document with the directional feature points and its vectors meeting the above claim limitations of wherein detecting the plurality of identifying features comprises analyzing a plurality of feature vectors, each feature vector corresponding to a pixel in the digital image).  Before the effective filing date of the invention was made, Roach and Moteki are combinable because they are from the same filed of endevour and are analogous art of image processing. The suggestion/motivation would be to improve the tracking accuracy of the feature points of the document image at para 0070. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages Moteki in the computer program product of Roach to obtain the invention as specified in claim 6.

14. Claim 16 is a corresponding method claim of claim 6. See the corresponding explanation of claim 6.
s 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Palm et al. (US8897565) hereafter Palm.

15. Regarding claim 8, Roach discloses the computer program product as recited in claim 1. Roach shows and discloses processing the document image and the geometric correction of the document image as seen in figs 8-9 and at paras 0210-0211. Roach however do not recite in exact claim language wherein detecting the document comprises estimating a homography transform H.  
	Palm discloses wherein detecting the document comprises estimating a homography transform H (figs 2-5 and col 1 lines 21-30, col 2 lines 52-65, col 5 lines 20 through col 7 lines 64 and col 10 lines 13-24 shows and discloses detecting the document comprises estimating a homography transform H (3x3 matrix) meeting the claim limitations). Before the effective filing date of the invention was made, Roach and Palm are combinable because they are from the same filed of endeavor and are analogous art of document image processing. The suggestion/motivation would be an advantageous and accurate document processing system/method at col 9 lines 55 through col 10 lines 24. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Palm in the method/system/computer program product of Roach to obtain the invention as specified in claim 8.

16. Regaring claim 9, Roach and Palm discloses the computer program product as recited in claim 8. Roach discloses the projected locations of one or more edges as (figs 2-5 and col 1 lines 21-30, col 2 lines 52-65, col 5 lines 20 through col 7 lines 64 and col 10 lines 13-24 shows and discloses wherein the projected location of the one or more edges of the document is based at least in part on the estimated homography transform H (3x3 matrix)). Roach and Palm together would therefore meet the limitations of claim 9.

17. Claim 18 is a corresponding method claim of claim 8. See the corresponding explanation of claim 8.

18. Claim 19 is a corresponding method claim oof claim 9. See the corresponding explanation of claim 9.

Conclusion
Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and may also be reading on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.

Examiner notes that Palm US8897565 as cited above is also an anticipatory/obvious reference and Claims 1-3, 7-9, 11-13 and 17-19 are rejected by Palm. The rejections are presented below.

1. Regarding claim 1, Palm discloses a computer program product for detecting a document depicted in a digital image, comprising a computer readable medium having stored thereon computer readable program instructions configured to cause a hardware processor, upon execution (figs 2-5 and col 2 lines 6-20 discloses the above limitations comprising a computer readable medium having stored thereon computer readable program instructions configured to cause a hardware processor executing instructions) thereof, to: 
detect, using the hardware processor, a plurality of identifying features of the document, wherein the plurality of identifying features are located internally with respect to the document (figs 2-5 and col 2 lines 6-20, 53-65, col 6 lines 44-56 shows and discloses detect, using the hardware processor, a plurality of identifying features of the document, wherein the plurality of identifying features are located internally with respect to the document, col 5 lines 58 through col 6 lines 19 discloses detecting regions and its outlines or edges in the image (i.e document) that roughly corresponds to quadrilaterals in the image meeting the claim limitations, examiner notes that the specifics of the features are not required by the current claim); 
project, using the hardware processor, a location of one or more edges of the document based at least in part on the plurality of identifying features (figs 3-4 and col 2 lines 6-20, 53-65, col 6 lines 44- 56, col 7 lines 8-64 and col 8 lines 5-60 shows and discloses projecting (perspective correction/projecting), using the hardware processor, a location of one or more edges of the document based at least in part on the plurality of identifying features to result in each rectified images 362, 364, 366 corresponding to homography matrix and outputted in block 360 in the VGA formatted image meeting the claim limitations, col 5 lines 58 through col 6 lines 19 discloses detecting regions and its outlines or edges in the image (i.e document) that roughly corresponds to quadrilaterals in the image (i.e projecting the location of the one or more edges absent the specifics of the projecting) meeting the claim limitations); and 
output, at least in part based on the projected location of the one or more edges of the document to a display of a computer, and/or a memory (figs 3-4 and col 2 lines 6-20, 53-65, col 6 lines 44- 56, col 7 lines 8-64 and col 8 lines 5-60 shows and discloses projecting (perspective correction/projecting), using the hardware processor, the projected location of one or more edges of the document based at least in part on the plurality of identifying features to result in each rectified images 362, 364, 366 corresponding to homography matrix and outputted in block 360 in the VGA formatted image (figs 1-5 shows a display) meeting the claim limitations).  
2. Regarding claim 2, Palm discloses the computer program product as recited in claim 1, wherein the document is selected from a group consisting of: a form (figs 2, 4 and 7 shows the document image (i.e a form) meeting the claim limitations), a passport, a driver license, a credit card, a business card, a receipt, and a check.  

3. Regarding claim 3, please refer to the explanation of claim 2. Due to the recital of “selected from a group” only one out of the group is required to be met and therefore the limitations of claim 3 are not required to be met.

4. Regarding claim 7, Palm discloses the computer program product as recited in claim 1, wherein the plurality of identifying features are characterized by exhibiting a sharp transition in intensity (col 5 lines 65-67 discloses wherein the plurality of identifying features are characterized by exhibiting a sharp transition in intensity).  

5. Regarding claim 8, Palm discloses the computer program product as recited in claim 1, wherein detecting the document comprises estimating a homography transform H (figs 3-4 and col 2 lines 6-20, 53-65, col 6 lines 44- 56, col 7 lines 8-64 and col 8 lines 5-60 shows and discloses projecting (perspective correction/projecting), using the hardware processor, the projected location of one or more edges of the document based at least in part on the plurality of identifying features to result in each rectified images 362, 364, 366 corresponding to homography matrix and outputted in block 360 in the VGA formatted image (figs 1-5 shows a display) meeting the claim limitations of detecting the document, examiner notes that the specifics of “detecting” are not required by the current claim).   

6. Regarding claim 9, Palm discloses the computer program product as recited in claim 8, wherein the projected location of the one or more edges of the document is based at least in part on the estimated homography transform H (figs 3-4 and col 2 lines 6-20, 53-65, col 6 lines 44- 56, col 7 lines 8-64 and col 8 lines 5-60 shows and discloses projecting (perspective correction/projecting), using the hardware processor, a location of one or more edges of the document based at least in part on the plurality of identifying features to result in each rectified images 362, 364, 366 corresponding to homography matrix and outputted in block 360 in the VGA formatted image meeting the claim limitations, col 5 lines 58 through col 6 lines 19 discloses detecting regions and its outlines or edges in the image (i.e document) that roughly corresponds to quadrilaterals in the image (i.e projecting the location of the one or more edges based on the homography matrix) meeting the claim limitations)

7. Claim 11 is a corresponding method claim of claim 1. See the corresponding explanation of claim 1.

8. Claim 12 is a corresponding method claim of claim 2. See the corresponding explanation of claim 2.

9. Claim 13 is a corresponding method claim of claim 3. See the corresponding explanation of claim 3.

10. Claim 17 is a corresponding method claim of claim 7. See the corresponding explanation of claim 7.

11. Claim 18 is a corresponding method claim of claim 8. See the corresponding explanation of claim 8.

12. Claim 19 is a corresponding method claim of claim 9. See the corresponding explanation of claim 9.

16997800NPL1 (Document Capturing Method with a Camera using Robust Feature Points Detection, by Woong Hee Kim, 2011, Pages 678-682 cited in PTO 892 is also an anticipatory/obvious reference reading at least on claims 1-9 and 11-19. Applicant is advised to review the reference and amend the claims such that they are not reading on the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669